DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0034239) in view of Yonekura et al (US 2009/0159590) and Groll (US 2009/0152276).
Yang shows the substrate support assembly claimed including an electrostatic chuck (ESC; 202) having a chucking electrode (206) and a heater (211) disposed therein, an ESC base (208) coupled to the ESC chuck having a coolant channel (210) disposed therein, a facility plate (290) having a coolant channel (292) disposed therein wherein the facility plate including a plate portion (shown by a horizontal portion) and a flange portion (vertical portion) which is coupled to the ESC chuck, via a kit collar (214).  Yang further shows an insulator (220/221) defined by a region between the ESC chuck, the ESC base, and the facility plate, but does not show that such region is a vacuum region sealed with a seal assembly.    
Yonekura shows it is known to provide an insulation (47) wherein the insulation is a vacuum region (para. 0058f). 
Groll shows it is known to provide an insulation (80) having a vacuum space/region wherein the vacuum region is further provided with a seal assembly (74). 
In view of Yonekura and Groll, it would have been obvious to one of ordinary skill in the art to adapt Yang with its insulator that is provided by a vacuum region with a seal assembly as an alternative insulating means to insulate the ESC base and the facility plate since the vacuum region is also known to provide a thermal insulation as known in the art. 
With respect to claim 2, Yang further shows an insulator plate (220) coupled to the facility plate and a ground plate (234) coupled to the insulator plate as illustrated in Figure 2.
With respect to claim 4, Yang further shows that the ESC chuck comprises alumina or aluminum nitride (para. 0053).
With respect to claim 10, Groll further shows a vacuum pump/source connected to the vacuum region wherein the vacuum pressure is controlled by the vacuum pump to maintain a desired vacuum pressure which would predictably include the vacuum pressure greater in the vacuum region than a pressure outside the vacuum region which can be a processing region of a processing chamber shown in Yang. 
With respect to claim 16, Yang further shows a processing chamber having a chamber body with walls and a lid/top wall defining a processing region that includes the substrate support assembly. 
With respect to claim 17, Yang shows an insulator plate (220) coupled to the facility plate and a ground plate (234) coupled to the insulator plate as illustrated in Figure 2.
With respect to claim 19, Yang further shows that the ESC chuck comprises alumina or aluminum nitride (para. 0053).
Claims 3, 5-7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yonekura and Groll as applied to claims 1, 2, 4, 10, 16, 17 and 19 above, and further in view of Shamouilian et al (US 2002/0036881).
Yang in view of Yonekura and Groll shows the assembly claimed except for a bonding layer as claimed. 
Shamouilian shows a base (190) that is bonded to a chuck via a bonding layer (250/259). 
In view of Shamouilian, it would have been obvious to one of ordinary skill in the art to adapt Yang, as modified by Yonekura and Groll, with the ESC chuck bonded with the ESC base with a bonding layer that would predictably allow the ESC chuck and the base be securely and mechanically attached to each other and would further provide a good thermal transfer contact there between.  
With respect to claims 5 and 20, Shamouilian teaches that it is known to provide the base made of molybdenum (para. 0056).
with respect to claims 6 and 7, Yang shows the coolant channel (210) connected to an inlet and an outlet which are shown by feed conduits (264-1, 264-2) which are connected to a coolant supply/chiller (266) supplying the coolant, and Shamouilian shows it is known to provide a coolant comprising nitrogen (para. 0060) which is known also be cryogenic fluid.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yonekura and Groll as applied to claims 1, 2, 4, 10, 16, 17 and 19 above, and further in view of Worm et al (US 2003/0047551).
Yang in view of Yonekura and Groll shows the assembly claimed except for the seal assembly having a polytetrafluoroethylene (PTFE) body having a helical spring as claimed. 
Worm shows a seal assembly that comprises a PTFE body having a stainless steel spring (454; also, see para 0201-0208). 
In view of Worm, it would have been obvious to one of ordinary skill in the art to adapt Yang, as modified by Yonekura and Groll, with the sealing assembly as claimed that predictably provide an enhanced sealing means that is durable and able to withstand high pressures and temperatures of the electrostatic chuck.  
  Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yonekura and Groll as applied to claims 1, 2, 4, 10, 16, 17 and 19 above, and further in view of Matyushkin et al (US 2008/0017104).
Yang in view of Yonekura and Groll shows the assembly claimed except for a probe assembly coupled to a probe controller wherein a probe tip of the probe assembly contacting the ESC chuck. 
Matyushkin shows an electrostatic chuck having a probe assembly including an optical probe (60a, 60b) having a probe tip (also, see Figures 2 and 5) contacting the electrostatic chuck wherein the optical probe provides a temperature that is further controlled by a controller (300). Also, see para. 0055.
In view of Matyushkin, it would have been obvious to one of ordinary skill in the art to adapt Yang, as modified by Yonekura and Groll, to control the ESC chuck to maintain the desired operations thereof. 
With respect to claim 12, Matyushkin further shows the controller that controls/adjust the power applied to the heaters (50, 42) based on the signals provided by the probes/optical sensors. Also, see para. 0055. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0034239) in view of Mountsier et al (US 5,810,933) or Kawakami (US 6,558,508), Worm et al (US 2003/0047551), Yonekura et al (US 2009/0159590), and Groll (US 2009/0152276). 
Yang shows the substrate support assembly claimed including an electrostatic chuck (ESC; 202) having a chucking electrode (206) and a heater (211) disposed therein, an ESC base (208) coupled to the ESC chuck having a coolant channel (210) disposed therein wherein the coolant channel further includes an inlet and outlet conduit (264-1, 264-2) that are jacketed via an outer sheath/jacket (246), a facility plate (290) having a coolant channel (292) disposed therein wherein the facility plate including a plate portion (shown by a horizontal portion) through which the jacketed channels are disposed and a flange portion (vertical portion) which is coupled to the ESC chuck, via a kit collar (214), and an insulator plate (220) coupled to the facility plate and a ground plate (234) coupled to the insulator plate as illustrated in Figure 2.
But, Yang does not show the ESC base with one or more screw assemblies, a polytetrafluoroethylene (PTFE) seal body with a helical spring, and a vacuum region between the ESC chuck, the ESC base, and the facility plate as claimed. 
Mountsier shows it is known in the art to use a bolt or screw (24) to secure a substrate support assembly. Kawakami also shows using a screw (34) to secure a substrate support assembly.    
    Worm shows a seal assembly that comprises a PTFE body having a stainless steel spring (454; also, see para 0201-0208). 
Yonekura shows it is known to provide an insulation (47) wherein the insulation is a vacuum region (para. 0058f). 
Groll shows it is known to provide an insulation (80) having a vacuum space/region wherein the vacuum region is further provided with a seal assembly (74). 
In view of Mountsier or Kawakami, Worm, Yonekura, and Groll, it would have been obvious to one of ordinary skill in the art to adapt Yang with the facility plate is secured to the ESC base with a bolt or screw assembly which is a known means by which the members of the substrate support assembly can be secured, and it would have been obvious to adapt Yang with an insulator that is provided by a vacuum region as an alternative insulating means to insulate the ESC base and the facility plate since the vacuum region is also known to provide a thermal insulation as known in the art, and the vacuum region would have been sealed with a seal assembly, including a seal assembly having a PTFE body with a helical spring, that is durable and able to withstand high pressures and temperatures of the electrostatic chuck.  
With respect to claim 14, Worm further shows that the helical spring includes a stainless steel spring (also, see para 0201-0208). 
With respect to claim 15, Mountsier further shows it is known to provide the screw/bolt assembly having a Belleville washer where the bolt/screw would have been inserted into a threaded portion going through a thermal break of the support assembly which would have predictably force the facility plate against the ESC base assembly of Yang when modified. Also, see col. 4, li. 51-57.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761